DETAILED ACTION
This action is in response to the amendment dated 5/27/2022.  Claims 1, 3, 4, 7 and 8 are listed as being currently amended.  No claims are newly added.  No claims have been canceled.  Presently, claims 1-8 are pending.
Claims 3 and 4 are listed as being “Currently Amended”.  However, the amendments to claim 3 and 4 have been previously presented in the preliminary amendments dated 6/11/2020.   Therefore, claims 3 and 4 should not include the indications for the amendments to the claims that were previously presented (i.e., strikethrough and underlining) and claims 3 and 4 should include the claim status identifier of “Previously Presented”.  Applicant is reminded of the proper procedure 37 CFR 1.121 in making amendments to claims. For the purpose of this action only, the improper claim status identifier "Currently Amended" with respect to claims 3 and 4 will be overlooked and claims 3 and 4 will be treated as being “Previously Presented”.  Failure to follow the procedures set forth in 37 CFR1.121 for future amendments may result in a non-compliant action and thus unnecessarily furthering prosecution.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/27/2022 have been fully considered but they are not persuasive. 
Applicant argues the rejections of claims 1, 2, 4, 7 and 8 under 35 U.S.C. 103 as being unpatentable over Villagomez (US 20130017110) in view of Jiangsu Yatai Hydraulic Machinery (CN 2675983), claim 3 under 35 U.S.C. 103 as being unpatentable over Villagomez in view of Jiangsu and further in view of Merhold (US 10363199), and claims 5 and 6 under 35 U.S.C. 103 as being unpatentable over Campion (US 7866810) in view of Villagomez in view of Jiangsu in the Rejection under 35 U.S.C. 103 section on pages 6-8 of the response dated 5/27/2022.
Applicant argues that the independent claims as presented for reconsideration are not anticipated nor made obvious by Villagomez either singly or in combination with any other reference of record on page 6 of the response filed 5/27/2022.  Further, applicant argues that the independent claims 1, 7 and 8 have been amended to the structure and position of the first wall part and the second wall part so that “the first wall part and the second wall part do not make contact with each other” on page 8 of the response dated 5/27/2022.  However, it is considered that the Villagomez reference addresses applicant’s concerns and claim language relating to “the first wall part and the second wall part do not make contact with each other” since the use of the duckbill check valve support (Villagomez: 14) would prevent the first wall part and the second wall part from contacting each other.  
Further, applicant argues that the Jiangsu reference teaches away from the claimed invention of the independent claims 1, 7 and 8 since the angular relationship of the Jiangsu reference is for sealing at the sealing part and not when the sleeve is open on page 8 of the response dated 5/27/2022.  However, claim 1 recites “an angle between the first wall part and the second wall part is within a range from 50 degrees to 65 degrees” in lines 15-16.  It is considered that the claim does not require that the second flow path is in the open configuration or the closed configuration.  It is unclear as to how the Jiangsu reference teaches away from the claimed invention when the Jiangsu reference was utilized to teach a duckbill valve (Jiangsu: 1) having an included angle from 35 degrees to 65 degrees between a left side surface and a right side surface in order to enhance the valve body so that the valve body has little possibility of aging and deformation so that the service life can be enhanced (Jiangsu: see abstract, lines 3-8).  Therefore, it is considered that the combination of the Villagomez reference and the Jiangsu reference addresses applicant’s concerns and claim language.
Applicant’s arguments are not persuasive.

Since modified grounds of rejection were necessitated by applicant’s amendment, the instant Office action is made final.

Information Disclosure Statement
The information disclosure statement filed 5/25/2022 is acknowledge and has been considered by examiner.

Drawings
The drawings were received on 6/11/2020.  These drawings are acceptable.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villagomez et al. (US 20130017110) in view of Jiangsu Yatai Hydraulic Machinery (CN 2675983; see machine translation provided on the IDS dated 8/5/2021; herein referred to ‘Jiangsu’).
Regarding claim 1, the Villagomez et al. reference discloses a duckbill valve (12) having a first flow path formation part (considered section 18 as shown in figure 1b) including a first flow path (18e) for fluid; and a second flow path formation part (considered the first wall 16a and the second wall 16b) having a base end side (considered the portion of the first wall 16a and the second wall 16b that contacts the first flow path section 18) supported by the first flow path formation part, and including, between a first wall part (16a) and a second wall part (16b), a second flow path (it is considered that a fluid flow would be able to be transmitted between the first wall part 16a and the second wall part 16b when the slit 22 is opened) for the fluid, the second flow path having a width that increases gradually toward the first flow path formation part (see figure 1b for the width of the second flow path being gradually increased toward the first flow path formation part 18), wherein the second flow path formation part has a slit (22) formed at a tip end part (20) on an opposite side from the base end side, and the second flow path communicates with [an] outside when the slit is opened (it is that fluid is able to flow through the duckbill valve when the slit 22 is opened), and communication between the second flow path and the outside is blocked when the slit is closed and wherein the first wall part (16a) and the second wall part (16b) do not make contact with each other (it is considered that the use of the duckbill check valve support 14 prevents the first wall part and the second wall part from contacting each other) including when a pressure difference of the second flow path with respect to a pressure of the outside is -75kPa (it is considered that the use of the duckbill check valve support 14 prevents the first wall part and the second wall part from contacting each other regardless of the negative pressure between the pressure of the second flow path and the pressure of the outside).
The Villagomez et al. reference does not expressly disclose wherein a value of [a] ratio obtained by dividing an inner diameter of the first flow path formation part by an outer diameter of the first flow path formation part is smaller than 0.65.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of the Villagomez et al. reference to have the claimed value of a ratio obtained by dividing an inner diameter of the first flow path formation part by an outer diameter of the first flow path formation part since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the device of the Villagomez et al. reference would not operate differently with the claimed value of a ratio obtained by dividing an inner diameter of the first flow path formation part by an outer diameter of the first flow path formation part since the first flow path formation part is depicted as including an outer diameter (at part 18a) and an inner diameter of the first flow path formation part and the device of the Villagomez et al. would function appropriately having the claimed value of the ratio.
The Villagomez et al. reference does not expressly disclose wherein an angle between the first wall part (16a) and the second wall part (16b) is within a range from 50 degrees to 65 degrees.
However, the Jiangsu reference teaches a duckbill valve having an included angle from 35 degrees to 65 degrees between a left side surface and a right side surface in order to enhance the valve body so that the valve body has little possibility of aging and deformation so that the service life can be enhanced (see abstract, lines 3-8).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the duckbill valve of the Villagomez et al. reference with an angle between the first wall part and the second wall part is within a range from 50 degrees to 65 degrees as taught by the Jiangsu reference in order to enhance the body of the duckbill valve so that the body of the duckbill valve has little possibility of aging and deformation so that the service life can be enhanced.
In regards to claim 2, the Villagomez et al. reference of the combination of the Villagomez et al. reference and the Jiangsu reference discloses wherein when the pressure difference of the second flow path with respect to the pressure of the outside is -90kPa, which is a negative pressure, the first wall and the second wall do not make contact with each other (Villagomez et al.: it is considered that the use of the duckbill check valve support 14 prevents the first wall part and the second wall part from contacting each other regardless of the negative pressure between the pressure of the second flow path and the pressure of the outside).
In regards to claim 4, the Villagomez et al. reference of the combination of the Villagomez et al. reference and the Jiangsu reference disclose wherein the duckbill valve of claim 1 is used in a diaphragm pump (Villagomez et al.: 300; see also abstract).
Regarding claim 7, the Villagomez et al. reference a duckbill valve (12) having a first flow path formation part (considered section 18 as shown in figure 1b) including a first flow path (18e) for fluid; and a second flow path formation part (considered the first wall 16a and the second wall 16b) having a base end side (considered the portion of the first wall 16a and the second wall 16b that contacts the first flow path section 18) supported by the first flow path formation part, and including, between a first wall part (16a) and a second wall part (16b), a second flow path (it is considered that a fluid flow would be able to be transmitted between the first wall part 16a and the second wall part 16b when the slit 22 is opened) for the fluid, the second flow path having a width that increases gradually toward the first flow path formation part (see figure 1b for the width of the second flow path being gradually increased toward the first flow path formation part 18), wherein the second flow path formation part has a slit (22) formed at a tip end part (20) on an opposite side from the base end side, and the second flow path communicates with [an] outside when the slit is opened (it is that fluid is able to flow through the duckbill valve when the slit 22 is opened), and communication between the second flow path and the outside is blocked when the slit is closed and wherein the first wall part (16a) and the second wall part (16b) do not make contact with each other (it is considered that the use of the duckbill check valve support 14 prevents the first wall part and the second wall part from contacting each other) when a pressure difference of the second flow path with respect to a pressure of the outside is -75kPa (it is considered that the use of the duckbill check valve support 14 prevents the first wall part and the second wall part from contacting each other regardless of the negative pressure between the pressure of the second flow path and the pressure of the outside).
The Villagomez et al. reference does not expressly disclose wherein a value of [a] ratio obtained by dividing an inner diameter of the first flow path formation part by an outer diameter of the first flow path formation part is 0.65.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of the Villagomez et al. reference to have the claimed value of a ratio obtained by dividing an inner diameter of the first flow path formation part by an outer diameter of the first flow path formation part since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the device of the Villagomez et al. reference would not operate differently with the claimed value of a ratio obtained by dividing an inner diameter of the first flow path formation part by an outer diameter of the first flow path formation part since the first flow path formation part is depicted as including an outer diameter (at part 18a) and an inner diameter of the first flow path formation part and the device of the Villagomez et al. reference would function appropriately having the claimed value of the ratio.
The Villagomez et al. reference does not expressly disclose wherein an angle between the first wall part (16a) and the second wall part (16b) is within a range from 57 degrees to 70 degrees.
However, the Jiangsu reference teaches a duckbill valve having an included angle from 35 degrees to 65 degrees between a left side surface and a right side surface in order to enhance the valve body so that the valve body has little possibility of aging and deformation so that the service life can be enhanced (see abstract, lines 3-8).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the duckbill valve of the Villagomez et al. reference with an angle between the first wall part and the second wall part is within a range from 57 degrees to 65 degrees as taught by the Jiangsu reference in order to enhance the body of the duckbill valve so that the body of the duckbill valve has little possibility of aging and deformation so that the service life can be enhanced.
Regarding claim 8, the Villagomez et al. reference a duckbill valve (12) having a first flow path formation part (considered section 18 as shown in figure 1b) including a first flow path (18e) for fluid; and a second flow path formation part (considered the first wall 16a and the second wall 16b) having a base end side (considered the portion of the first wall 16a and the second wall 16b that contacts the first flow path section 18) supported by the first flow path formation part, and including, between a first wall part (16a) and a second wall part (16b), a second flow path (it is considered that a fluid flow would be able to be transmitted between the first wall part 16a and the second wall part 16b when the slit 22 is opened) for the fluid, the second flow path having a width that increases gradually toward the first flow path formation part (see figure 1b for the width of the second flow path being gradually increased toward the first flow path formation part 18), wherein the second flow path formation part has a slit (22) formed at a tip end part (20) on an opposite side from the base end side, and the second flow path communicates with [an] outside when the slit is opened (it is that fluid is able to flow through the duckbill valve when the slit 22 is opened), and communication between the second flow path and the outside is blocked when the slit is closed and wherein the first wall part (16a) and the second wall part (16b) do not make contact with each other (it is considered that the use of the duckbill check valve support 14 prevents the first wall part and the second wall part from contacting each other) when a pressure difference of the second flow path with respect to a pressure of the outside is -90kPa (it is considered that the use of the duckbill check valve support 14 prevents the first wall part and the second wall part from contacting each other regardless of the negative pressure between the pressure of the second flow path and the pressure of the outside).
The Villagomez et al. reference does not expressly disclose wherein a value of [a] ratio obtained by dividing an inner diameter of the first flow path formation part by an outer diameter of the first flow path formation part is 0.65.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of the Villagomez et al. reference to have the claimed value of a ratio obtained by dividing an inner diameter of the first flow path formation part by an outer diameter of the first flow path formation part since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the device of the Villagomez et al. reference would not operate differently with the claimed value of a ratio obtained by dividing an inner diameter of the first flow path formation part by an outer diameter of the first flow path formation part since the first flow path formation part is depicted as including an outer diameter (at part 18a) and an inner diameter of the first flow path formation part and the device of the Villagomez et al. reference would function appropriately having the claimed value of the ratio.
The Villagomez et al. reference does not expressly disclose wherein an angle between the first wall part (16a) and the second wall part (16b) is within a range from 57 degrees to 70 degrees.
However, the Jiangsu reference teaches a duckbill valve having an included angle from 35 degrees to 65 degrees between a left side surface and a right side surface in order to enhance the valve body so that the valve body has little possibility of aging and deformation so that the service life can be enhanced (see abstract, lines 3-8).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the duckbill valve of the Villagomez et al. reference with an angle between the first wall part and the second wall part is within a range from 57 degrees to 65 degrees as taught by the Jiangsu reference in order to enhance the body of the duckbill valve so that the body of the duckbill valve has little possibility of aging and deformation so that the service life can be enhanced.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villagomez et al. (US 20130017110) in view of Jiangsu Yatai Hydraulic Machinery (CN 2675983; see machine translation provided on the IDS dated 8/5/2021; herein referred to ‘Jiangsu’) as applied to claim 1 above, and further in view of Merhold et al. (US 10363199).
In regards to claim 3, the Villagomez et al. reference of the combination of the Villagomez et al. reference and the Jiangsu reference discloses wherein the first flow path formation part and the second flow path formation part are formed of an elastic member (Villagomez et al.: based on the flexible nature of the duckbill valve).
The Villagomez et al. reference of the combination of the Villagomez et al. reference and the Jiangsu reference does not expressly disclose wherein the elastic member includes silicon.
However, the Merhold et al. reference teaches a duckbill valve (15) is made of silicon (col. 4, line 67 to col. 5, line 4).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the first flow path formation part and the second flow path formation part of the Villagomez et al. reference of the combination of the Villagomez et al. reference and the Jiangsu reference as an elastic material that includes silicon as taught by the Merhold et al. reference in order to provide the benefits of silicon to the duckbill valve such as durability and reliability. 

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campion et al. (US 7866810) in view of Villagomez et al. (US 20130017110) in view of Jiangsu Yatai Hydraulic Machinery (CN 2675983; see machine translation provided on the IDS dated 8/5/2021; herein referred to ‘Jiangsu’).
In regards to claim 5, the Campion et al. reference discloses a printing apparatus (10) having a diaphragm pump (302).
The Campion et al. reference does not disclose wherein the diaphragm pump is the diaphragm pump according to claim 4.
However, the Villagomez et al. reference discloses a diaphragm pump (300) that includes a duckbill valve (12) having a first flow path formation part (considered section 18 as shown in figure 1b) including a first flow path (18e) for fluid; and a second flow path formation part (considered the first wall 16a and the second wall 16b) having a base end side (considered the portion of the first wall 16a and the second wall 16b that contacts the first flow path section 18) supported by the first flow path formation part, and including, between a first wall part (16a) and a second wall part (16b), a second flow path (it is considered that a fluid flow would be able to be transmitted between the first wall part 16a and the second wall part 16b when the slit 22 is opened) for the fluid, the second flow path having a width that increases gradually toward the first flow path formation part (see figure 1b for the width of the second flow path being gradually increased toward the first flow path formation part 18), wherein the second flow path formation part has a slit (22) formed at a tip end part (20) on an opposite side from the base end side, and the second flow path communicates with [an] outside when the slit is opened (it is that fluid is able to flow through the duckbill valve when the slit 22 is opened), and communication between the second flow path and the outside is blocked when the slit is closed and wherein the first wall part (16a) and the second wall part (16b) do not make contact with each other (it is considered that the use of the duckbill check valve support 14 prevents the first wall part and the second wall part from contacting each other) when a pressure difference of the second flow path with respect to a pressure of the outside is -75kPa (it is considered that the use of the duckbill check valve support 14 prevents the first wall part and the second wall part from contacting each other regardless of the negative pressure between the pressure of the second flow path and the pressure of the outside).
The substitution of one known element (the diaphragm pump having a duckbill valve as taught by the Villagomez et al. reference) for another (the diaphragm pump of the Campion et al. reference) would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art since the substitution of the diaphragm pump having a duckbill valve as shown in the Villagomez et al. reference would have yielded predictable results, namely, permitting particulates to pass through without fouling the valves (Villagomez et al.: see paragraph [0016]).
The Villagomez et al. reference of the combination of the Campion et al. reference and the Villagomez et al. reference does not expressly disclose wherein a value of [a] ratio obtained by dividing an inner diameter of the first flow path formation part by an outer diameter of the first flow path formation part is smaller than 0.65.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of the Villagomez et al. reference of the combination of the Campion et al. reference and the Villagomez et al. reference to have the claimed value of a ratio obtained by dividing an inner diameter of the first flow path formation part by an outer diameter of the first flow path formation part since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the device of the Villagomez et al. reference would not operate differently with the claimed value of a ratio obtained by dividing an inner diameter of the first flow path formation part by an outer diameter of the first flow path formation part since the first flow path formation part is depicted as including an outer diameter (at part 18a) and an inner diameter of the first flow path formation part and the device of the Villagomez et al. reference of the combination of the Campion et al. reference and the Villagomez et al. reference would function appropriately having the claimed value of the ratio.
The Villagomez et al. reference of the combination of the Campion et al. reference and the Villagomez et al. reference does not expressly disclose wherein an angle between the first wall part (16a) and the second wall part (16b) is within a range from 50 degrees to 65 degrees.
However, the Jiangsu reference teaches a duckbill valve having an included angle from 35 degrees to 65 degrees between a left side surface and a right side surface in order to enhance the valve body so that the valve body has little possibility of aging and deformation so that the service life can be enhanced (see abstract, lines 3-8).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the duckbill valve of the Villagomez et al. reference of the combination of the Campion et al. reference and the Villagomez et al. reference with an angle between the first wall part and the second wall part is within a range from 50 degrees to 65 degrees as taught by the Jiangsu reference in order to enhance the body of the duckbill valve so that the body of the duckbill valve has little possibility of aging and deformation so that the service life can be enhanced.
In regards to claim 6, the Campion et al. reference of the combination of the Campion et al. reference, the Villagomez et al. reference and the Jiangsu reference discloses wherein UV ink (Campion et al.: col. 9, lines 35-42) is supplied by the diaphragm pump.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grise (US 3504699) discloses a check valve assembly having a check valve (70) having opposing side walls (92) wherein the outer surfaces of the opposing side walls (92) include ribs (76a and 76b) wherein, under a back pressure, a relatively small inward deflection of the flat wall portions (92) bring the outer free edges of the ribs into mutual engagement so that further inward deflection of the flat wall portions 92 is resisted (col. 4, lines 58-65).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                            

/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753